LEADBETTER, Judge,
dissenting.
I join fully in the majority’s well-reasoned analysis of the applicable law concerning the Board’s exposure to liability for fees, costs and sanctions under the various rules of appellate procedure. I must respectfully dissent, however, from the imposition of fees in this ease.
It is a long-established principle that an appellate court may affirm a decision on a different ground than that relied upon by the tribunal under review. In re Class Action Appeal of Mackey, 687 A.2d 1186, 1189 n. 8 (Pa.Cmwlth.1997); Bell Atlantic Mobile Sys., Inc. v. Borough of Baldwin, 677 A.2d 363, 367 n. 2 (Pa.Cmwlth.1996).
The Board, in its role as advocate in this case, did no more than urge this court to affirm on other grounds, a position frequently taken by appellees. I see nothing vexatious nor obdurate in an appellee’s making such an argument, and I would not distinguish in this regard between the Board and an appellee which was an advocate at all stages of the proceedings. Accordingly, I would not impose sanctions in this case.